Citation Nr: 0630664	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis, 
also claimed as allergic rhinitis. 
 
2.  Entitlement to service connection for headaches, 
including on a direct basis, as a manifestation of an 
undiagnosed illness, or as secondary to chronic sinusitis or 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from March 1989 through 
January 1992, with sea duty in the Southwest Asia Theater 
during Operations Desert Shield and Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case was twice remanded and is now again before 
the Board for appellate review.


FINDINGS OF FACT

1.  There is no evidence in the record showing a connection 
between the veteran's current chronic sinusitis and allergic 
rhinitis and his in-service upper respiratory infections. 
 
2.  The veteran does not have an undiagnosed illness 
manifested by tension or chronic headaches.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
sinusitis, also claimed as allergic rhinitis, are not met.  
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 3.303 (2005).

2.  Disability manifested by headaches was not incurred in 
service and such incurrence cannot be presumed.  38 U.S.C.A. 
§§ 1110, 1117 (West 2005);  
38 C.F.R. §§ 3.303, 3.317 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for both chronic 
sinusitis, also claimed as allergic rhinitis, and migraine 
headaches.  Throughout the course of this appeal, the veteran 
has claimed that his headaches were a manifestation of an 
undiagnosed illness and were, alternatively, secondary to his 
sinusitis.  The preponderance of the evidence is against both 
claims, because there is no evidence of record showing a 
nexus between his current conditions and service, and because 
the veteran's headaches have been attributed to clinical 
diagnoses.  

To establish service connection on a direct basis, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  In other words, entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  See also Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Sinusitis/Allergic Rhinitis

The first element, medical evidence of a current disability, 
is met for the veteran's sinusitis claim.  The most recent VA 
examination for nose and sinus disease was in March 2004 at 
which time "evidence for clear rhinorrhea" was seen, as was 
some clear post nasal drainage.  The VA examiner diagnosed 
allergic rhinitis that is poorly controlled with episodes of 
acute sinusitis that resolves with medical treatment.  Thus, 
there is medical evidence of a current sinusitis and allergic 
rhinitis diagnosis.  As such, this first element is met.

While the veteran does have a current disability, there must 
also be evidence that the disability resulted from a disease 
or injury incurred in service.  The veteran's service medical 
records reflect treatment for upper respiratory infections 
while in service.  In particular, handwritten treatment notes 
from March and December 1991 show complaints of sinus 
congestion.  There is not, however, an in-service diagnosis 
of either sinusitis, or allergic rhinitis.

Following service, the first evidence of allergic rhinitis 
appears in the outpatient treatment note dated in September 
1998, more than six years after service.  Rhinitis was again 
diagnosed in an August 2000 VA outpatient treatment record.  
There is no correlation made between the rhinitis and service 
in the veteran's outpatient treatment reports.  

In April 2001, Dr. Chauhan, the veteran's private physician, 
submitted a statement indicating that he treated the veteran 
on an average of six times per year for incapacitating 
episodes of chronic sinusitis since 1996 (four years post 
service).  Dr. Chauhan indicated that he had reviewed the 
veteran's military records from 1991 and opined that the 
sinusitis symptoms began in service.  The doctor restated 
this opinion in June 2001.  VA attempted to gain access to 
Dr. Chauhan's treatment records following Board remands in 
both December 2003 and May 2005.  These attempts were met 
with negative replies.  Dr. Chauhan claims to have left one 
office, at Jena Medical Center, in 2001 and those records 
have apparently been destroyed.  It is unclear why Dr. 
Chauhan could not provide treatment records since 2001, but 
he stated in March 2004 that no additional evidence existed.  
It must be assumed that Dr. Chauhan last treated the veteran 
in 2001.  Regardless, there are no treatment records from the 
one and only physician to express an opinion that there is a 
nexus between the veteran's current rhinitis/sinusitis and 
service.

The March 2004 VA examiner, however, conducted a physical 
examination of the veteran to assess the nature of his 
current condition, and reviewed the entire claims folder, 
before rendering his opinion that it is less likely than not 
that the veteran's rhinitis began during or was worsened by 
service.  In September 2005, a VA examiner issued an addendum 
to the March 2004 report.  This addendum discussed the 
veteran's reports in service of sinus congestion and upper 
respiratory infection, and went on to point out that there is 
no evidence to suggest that the veteran suffered from either 
chronic sinusitis, or allergic rhinitis while in service.  
The examiner noted that the veteran's in-service complaints 
were sore throats, ear infections and pharyngitis.  The 
examiner concluded that the veteran's allergic rhinitis and 
chronic sinusitis are not related to service.

Because the March 2004 and September 2005 VA examiners had 
the benefit of a review of the entire claims folder, as well 
as a physical examination of the veteran, their opinions are 
given more weight than Dr. Chauhan who is rendering a 
conclusory opinion without reference to any particular 
treatment records or examinations.  Dr. Chauhan's opinion was 
rendered based upon his memory of treatment several years 
earlier (treatment that has not been corroborated by his 
treatment notes).  As such, the preponderance of the evidence 
is against finding a nexus between the veteran's current 
sinusitis/rhinitis and service.  Because this element of 
service connection is not met, service connection cannot be 
granted.

The veteran's contentions that his chronic sinusitis is 
connected to service events is no doubt sincere, however, the 
evidence of record does not demonstrate that he is a medical 
expert or that he is qualified to express an opinion 
regarding any medical causation of his current sinus problem.  
It is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation; the veteran's lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

Headaches

The veteran is seeking service connection for headaches on 
both a direct basis and as secondary to his sinusitis.  Under 
38 C.F.R. § 3.310(a), service connection may be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability.  As the veteran's sinusitis has 
not been shown to be service connected, his headaches will 
not be addressed on a secondary basis, but rather will be 
reviewed only on a direct service connection basis. 

For service connection on a direct basis under 3.303, the 
evidence must first establish a current disability.  The 
veteran was first diagnosed with "probable migraine" 
headaches in June 2000.  At the March 2004 VA examination the 
veteran described intense headaches five to ten times per 
month for the past ten years.  The veteran reported relief 
upon lying down in a dark room, and exacerbation with 
activity.  The examiner diagnosed chronic tension type 
headaches for ten years and stated that the veteran's 
"episodic tension type headaches" are part of a "primary 
headache disorder."  As such, the veteran has a current 
disability.

The veteran fails to meet the second element for service 
connection under 38 C.F.R. § 3.303, evidence of an in-service 
incurrence of his headache disorder.  The veteran's service 
medical records are completely negative as to complaints of 
headache.  The first evidence of headaches appears in the 
claims folder in the August 1999 VA Gulf War Guidelines 
examination.  This is more than seven years post service, 
although the veteran gave a history of headaches since 1992, 
the year following service.  There is, however, no evidence 
of diagnosis or treatment for headaches until the August 1999 
examination.  As such, there is no evidence of an in-service 
incurrence of headaches such that service connection can be 
granted under 3.303.

Alternatively, the veteran has claimed that his headaches are 
a manifestation of an undiagnosed illness resultant from his 
service in the Southwest Asia theater of operations during 
the Persion Gulf War.  VA will pay compensation to a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or to a degree of 10 percent or more not later than 
December 31, 2006; and that, by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  The 
evidence of record establishes that the veteran served on the 
U.S.S. Eisenhower in the Persion Gulf from March 1991 through 
December 1992, during the Persion Gulf War.  He is a 
recipient of the Southwest Asia Service Medal with two Bronze 
Stars.  He, therefore, had active military service in the 
Southwest Asia Theatre of operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).

A "qualifying chronic disability" in this case means a 
chronic disability resulting from an undiagnosed illness.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or 
symptoms that may be manifestations of an undiagnosed illness 
include, but are not limited to, fatigue, unexplained rashes 
or other dermatological signs or symptoms, headaches, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).  There must be 
objective indications of chronic disability, and this 
includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  A disability is considered chronic if 
it has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  
38 C.F.R. § 3.317(a)(4).

The veteran asserts having headaches since February 1992, one 
month after discharge from service (see March 1999 Gulf War 
Registry), and intense headaches five to ten times per month 
for the past ten years (see March 2004 VA examination 
report).  In April 1999, the veteran's father, stated that 
the veteran "has suffered from continuous headaches since 
being discharged."  The veteran reports home treatment with 
over-the-counter remedies and rest in a quiet dark room until 
the headache subsides.

A Gulf War examination report of August 1999 shows complaints 
of persistent headaches three to seven times a month with a 
"pressing kind of pain."  Similar symptoms were reported at 
the May 2000 VA cranial nerves examination, although the 
veteran reported that his headaches had increased in 
frequency (five to ten times per month) and duration (two to 
five hours).  The VA examiner diagnosed headaches, chronic, 
due to external agents.  Outpatient treatment records show 
the first diagnosis of "probable" migraines in June 2000.

The veteran's supervisor M. H. also reported that the veteran 
struggles "on a regular basis" with headaches.

The veteran was afforded a VA neurological examination in 
March 2004.  The examiner diagnosed chronic tension type 
headaches and opined that it is a mixture of chronic tension 
type headaches as well as episodic tension type headaches.  
This diagnosis was based upon the veteran's description of 
the headaches as without aura, bifrontal and radiating to 
bitemporal and occipital, intense sharp stabbing pain lasting 
two to eight hours, with no nausea, vomiting, photophobia or 
phonophobia, and relief through lying down in a quiet dark 
room.  The examiner opined that the veteran's chronic 
episodic tension headaches are a primary disorder with their 
onset following service.

The evidence of record establishes the chronic nature of the 
veteran's headaches.  They have been consistently described 
as approximately five to seven per month of varying intensity 
and increasing length.  The VA examiner in March 2004 did 
diagnose them as chronic headaches lasting since 1992.  This 
satisfies the need for a chronic disability lasting more than 
six months, as is required under 38 C.F.R. § 3.317(a)(1).  
However, the headaches have been medically deemed episodic in 
nature and diagnosed as tension headaches.  It is unclear 
what the May 2000 VA examiner meant by "due to external 
agents."  A more recent VA examiner, based upon a review of 
the same records and examination of the veteran with 
consistent symptomology, diagnosed tension as the attributing 
factor to the veteran's headaches.  The VA examiner made no 
statement indicating that he was unable to associate the 
veteran's headaches with any clinical diagnosis.  As such, 
presumptive service connection under 38 C.F.R. § 3.317 is not 
warranted.  Nor is this condition shown to be an organic 
disease of the nervous system that was 10 percent disabling 
within one year of separation from service.  The chronic 
disease presumption does not apply.  See 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

The veteran and his father stated that his headaches are 
related to exposure to chemicals during the Gulf War.  These 
lay statements are not competent evidence to prove such a 
nexus.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Because the preponderance of the evidence is against the 
veteran's claim both on a direct and presumptive basis, 
service connection is not warranted.  

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran several letters that informed him of the 
of the evidence necessary to establish entitlement to service 
connection, including secondary service connection, what 
evidence he was expected to provide, and what VA would obtain 
on his behalf.  See the letters dated September 2002, January 
2004, and May 2005.  The May 2005 letter also asked the 
veteran to send VA any additional evidence or information he 
had pertaining to the claim.  These letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2005).  

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date or a 
disability rating as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Even though the notice was 
inadequate in this regard, there is no prejudice to the 
veteran in issuing a final decision, because service 
connection is not granted, so the issues of effective date 
and disability for these claims are moot.

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d).  Here, the 
veteran's and his father's statements, his service, VA and 
private medical records, and several VA examination reports 
have been associated with the claims folder.  VA has 
attempted several times, both before and after two Board 
remands, to obtain the treatment records from Dr. Chauhan so 
that his nexus opinion regarding the veteran's sinusitis 
could be substantiated.  Dr. Chauhan and his former office, 
Jena Medical Center, have provided VA with negative responses 
and the veteran has not supplied VA with his own copy of 
those treatment records.  Any further attempts to gain access 
to these records would prove futile.  

The veteran has not notified VA of any additional available 
relevant records with regard to his claim.  VA has done 
everything reasonably possible to assist the veteran.  A 
remand or further development of these claims would serve no 
useful purpose.  VA has satisfied its duties to notify and 
assist the veteran and further development is not warranted.  


ORDER

Entitlement to service connection for chronic sinusitis, also 
claimed as allergic rhinitis, is denied

Entitlement to service connection for headaches is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


